Citation Nr: 1035531	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the RO.  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for additional development of 
the record in November 2008 and in April 2010.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In this case, the Veteran's only service-connected disability is 
his left scapular-vertebral region disability, which is rated as 
30 percent disabling.  The Board has considered whether there is 
a basis for a grant of the Veteran's claim under 38 C.F.R. § 
4.16(b) and has reviewed a VA examination report from May 2010 in 
this regard.  However, this report does not contain a definitive 
opinion in terms of 38 C.F.R. § 4.16.  Rather, the examiner 
merely noted that the Veteran's limitation of his left arm was 
the result of a service-connected injury and likely affected his 
ability to maintain substantially gainful employment.  In view of 
this, the case must be remanded to the RO for a more definite 
opinion as to the occupational impairment due to the Veteran's 
left shoulder disability and then, if necessary, referral to the 
Chief Benefits Director of VA's Compensation and Pension Service 
for consideration of an extraschedular evaluation under 38 C.F.R. 
§ 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should once again forward the 
claims folder to the physician who conducted 
the May 2010 VA examination and request a 
supplemental opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that the Veteran is 
unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
left shoulder disability.  

A clear rationale should be stated for all 
conclusions reached.  

Provided that the May 2010 examiner is not 
available, or is no longer employed by VA, 
the Veteran should be scheduled for an 
examination by an examiner who has not seen 
him previously, and that addresses the 
inquiries set forth above.  

2.  To help avoid future remand, VA must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for TDIU, to include, if 
applicable, its consideration of whether 
the Veteran's claims file should be 
forwarded to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
TDIU rating on an extraschedular basis.  

If any benefit sought on appeal remains 
denied, the RO furnish a Supplemental 
Statement of the Case to the Veteran and his 
representative and afford them with an 
appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

